 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                             Cas No.: 1:18-cv-01723 AWI JLT (PC)

12                       Plaintiff,                        ORDER ON PLAINTIFF’S MOTION FOR
                                                           APPOINTMENT OF COUNSEL AND
13           v.                                            MOTION FOR ORDER “COMPELLING
                                                           DISCOVERY OF COMPLAINT”
14    B. VALDEZ, et al.,
                                                           (Docs. 15, 16)
15                       Defendants.
16

17          On April 25, 2019, Plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298 (1989). Moreover, the Court has dismissed this action and

22   Plaintiff filed a notice of appeal contemporaneously with these motions. (See Docs. 17, 18.)

23   Thus, any requests for appointment of counsel on appeal should be directed to the appellate court.

24          On April 25, 2019, Plaintiff also filed a motion “for an order compelling discovery of

25   complaint and summons,” requesting a copy of the complaint to prepare his opening brief on

26   appeal. (Doc. 16.) Plaintiff is reminded that he is obligated to maintain copies of court filings

27   and, in general, the Court will not provide copies. However, in this instance, the Court will
     provide a copy of the complaint.
28
                                                       1
 1          Thus, the Court ORDERS:

 2          1.      Plaintiff=s motion for the appointment of counsel, (Doc. 15), is DENIED;

 3          2.      His motion for a copy of the Complaint, (Doc. 16), is GRANTED. The Clerk of

 4   the Court is directed to send Plaintiff a copy of the Complaint (Doc. 1) along with this order.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     April 30, 2019                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
